


SIXTH AMENDMENT TO CREDIT AGREEMENT
AND SECOND AMENDMENT TO SECURITY AGREEMENT

          THIS SIXTH AMENDMENT TO CREDIT AGREEMENT AND SECOND AMENDMENT TO
SECURITY AGREEMENT (this "Amendment") is entered into as of April 24, 2014, by
and among the Lenders identified on the signature pages hereof (such Lenders,
together with their respective successors and permitted assigns, are referred to
hereinafter each individually as a "Lender" and collectively as the "Lenders"),
WELLS FARGO CAPITAL FINANCE, LLC, a Delaware limited liability company, as
administrative agent for the Lenders (in such capacity, "Agent") and QUANTUM
CORPORATION, a Delaware corporation ("Borrower").

          WHEREAS, Borrower, Agent, and Lenders are parties to that certain
Credit Agreement dated as of March 29, 2012 (as amended, modified or
supplemented from time to time, the "Credit Agreement");

          WHEREAS, Borrower and Agent are parties to that certain Security
Agreement dated as of March 29, 2012 (as amended, modified or supplemented from
time to time, the "Security Agreement"); and

          WHEREAS, Borrower, Agent and Lenders have agreed to (a) amend the
Credit Agreement in certain respects and (b) amend the Security Agreement in
certain respects, in each case, subject to the terms and conditions contained
herein.

          NOW THEREFORE, in consideration of the premises and mutual agreements
herein contained, the parties hereto agree as follows:

          1. Defined Terms. Unless otherwise defined herein, capitalized terms
used herein shall have the meanings ascribed to such terms in the Credit
Agreement.

          2. Amendments to Credit Agreement. Subject to the satisfaction of the
conditions set forth in Section 6 below and in reliance upon the representations
and warranties of Borrower set forth in Section 7 below, the Credit Agreement is
amended as follows:

          (A) Section 2.1(c) of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

               "(c) Anything to the contrary in this Section 2.1
notwithstanding, Agent shall have the right (but not the obligation), in the
exercise of its Permitted Discretion, to establish and increase or decrease
Revolver Sub-Facility Reserves, Receivable Reserves, Inventory Reserves, Bank
Product Reserves, and other Reserves against the Borrowing Base or the Maximum
Revolver Amount. The amount of any Revolver Sub-Facility Reserve, Receivable
Reserve, Inventory Reserve, Bank Product Reserve, or other Reserve established
by Agent shall have a reasonable relationship to the event, condition, other
circumstance, or fact that is the basis for such reserve and shall not be
duplicative of any other reserve established and currently maintained. Upon
establishment or increase in reserves, Agent agrees to make itself available to
discuss the reserve or increase, and Borrower may take such action as may be
required so that the event, condition, circumstance, or fact that is the basis
for such reserve or increase no longer exists, in a manner and to the extent
reasonably satisfactory to Agent in the exercise of its Permitted Discretion. In
no event shall such opportunity limit the right of Agent to establish or change
such Revolver Sub-Facility Reserve, Receivable Reserve, Inventory Reserve, Bank
Product Reserve, or other Reserves, unless Agent shall have determined, in its
Permitted Discretion, that the event, condition, other circumstance, or fact
that was the basis for such Revolver Sub-Facility Reserve, Receivable Reserve,
Inventory Reserve, Bank Product Reserve, or other Reserves or such change no
longer exists or has otherwise been adequately addressed by Borrower. At the
request of Borrower, Agent shall establish, and increase or decrease the amount
of, the Convertible Subordinated Debt Reserve against the Borrowing Base and the
Maximum Revolver Amount. Notwithstanding anything to the contrary in this
Agreement, to the extent that the conditions set forth in Section 3.2 are
otherwise satisfied at such time, Borrower shall be permitted to request a
Borrowing in the aggregate amount up to the Convertible Subordinated Debt
Reserve so long as 100% of the proceeds of such Borrowing shall be used solely,
and concurrently with such Borrowing, to repay in full the Convertible
Subordinated Debt in accordance with Section 6.6(a)(iii)."

--------------------------------------------------------------------------------




          (B) Section 2.10(c) of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

               "(c) Field Examination and Other Fees. Borrower shall pay to
Agent, field examination, appraisal, and valuation fees and charges, as and when
incurred or chargeable, as follows: (i) a fee of $1,000 per day, per examiner,
plus reasonable and documented out-of-pocket expenses (including travel, meals,
and lodging), for each field examination of Borrower performed by personnel
employed by Agent, (ii) if implemented, a fee of $1,000 per day, per Person,
plus reasonable and documented out-of-pocket expenses, for the establishment of
electronic collateral reporting and (iii) the reasonable and documented fees or
charges paid or incurred by Agent if it elects to employ the services of one or
more third Persons to perform field examinations of Borrower or its
Subsidiaries, to appraise the Collateral or any portion thereof, or to assess
Borrower's or its Subsidiaries' business valuation; provided, that (x) so long
as (1) no Event of Default shall have occurred and be continuing and (2)
Liquidity is not less than $20,000,000, Borrower shall not be obligated to
reimburse Agent for (A) more than 1 intellectual property valuation during any
calendar year or (B) any field examinations or appraisals and, without the
consent of Borrower, Agent shall not have the right to conduct more than 1 field
examination and 1 appraisal of each type of Collateral during any calendar year
(provided further, that notwithstanding anything in clause (x) of this proviso
to the contrary, to the extent that any Borrowing made during any calendar year
is attributable to the Revolver Sub-Facility Component, Agent shall have the
right to conduct, and Borrower shall be obligated to reimburse Agent for, 2
intellectual property valuations during such calendar year), and (y) if (1) an
Event of Default has occurred and is continuing or (2) Liquidity, as of any
date, is less than $20,000,000, Borrower shall be obligated to reimburse Agent
for no more than 2 field examinations during any calendar year, no more than 1
appraisal of each type of Collateral during any calendar year, and no more than
2 intellectual property valuations during any calendar year and Agent shall have
the right to conduct, at its sole expense, field examinations, appraisals and
intellectual property valuations without limitation."

2

--------------------------------------------------------------------------------




          (C) Section 6.6(a)(i) of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

               "(i) unless, immediately after giving effect to any such optional
prepayment, redemption, defeasance, purchase or other acquisition, (x) Borrower
shall have a Fixed Charge Coverage Ratio, on a pro forma basis recomputed for
the most recently ended month of Borrower, of at least 1.50 for the trailing
12-month period ending on the last day of such month, (y) Borrower shall have
Liquidity, as of such date, in an amount equal to or greater than $25,000,000
and (z) no Default or Event of Default shall have occurred and be continuing or
would result therefrom, optionally prepay, redeem, defease, purchase, or
otherwise acquire any Indebtedness of Borrower or its Subsidiaries, other than
(A) the Obligations in accordance with this Agreement, and (B) Permitted
Intercompany Advances; provided, that this clause (i) shall not apply to any
optional prepayment, redemption, defeasance, purchase or other acquisition of
any Indebtedness of Borrower or its Subsidiaries constituting the Convertible
Subordinated Debt or the 2012 Convertible Subordinated Debt,"

          (D) Section 6.6(a)(iii) of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

               "(iii) unless, immediately after giving effect to any such
payment, (x) Borrower shall have a Fixed Charge Coverage Ratio, on a pro forma
basis recomputed for the most recently ended month of Borrower, of at least 1.50
for the trailing 12-month period ending on the last day of such month, (y)
Borrower shall have Liquidity, as of such date, in an amount equal to or greater
than $25,000,000 and (z) no Default or Event of Default shall have occurred and
be continuing or would result therefrom, make any payment (including any payment
or prepayment of principal of, premium, if any, or interest on, or redemption,
purchase, retirement, defeasance (including in-substance or legal defeasance),
sinking fund or similar payment) with respect to or on account of the
Convertible Subordinated Debt or the 2012 Convertible Subordinated Debt;
provided, that, notwithstanding the foregoing, so long as it is permitted by
law, and so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrower may make payments (x) of accrued
interest owing with respect to the Convertible Subordinated Debt and the 2012
Convertible Subordinated Debt and (y) in exchange for fractional shares in
connection with the conversion of the Convertible Subordinated Debt or the 2012
Convertible Subordinated Debt, in an otherwise cashless exchange, into Qualified
Equity Interests in accordance with the terms of the Convertible Subordinated
Debt Documents or the 2012 Convertible Subordinated Debt Documents, as
applicable, or"

3

--------------------------------------------------------------------------------




          (E) Section 6.7(f) of the Credit Agreement is hereby amended and
restated in its entirety, as follows:

               "(f) Borrower or any of its Subsidiaries may make any other
Restricted Payments so long as, and to the extent that, immediately after giving
effect to any such Restricted Payment, (i) Borrower shall be in compliance on a
pro forma basis with the covenant set forth in Section 7(a) recomputed for the
most recently ended month of Borrower and (ii) Borrower shall have Liquidity, as
of such date, in an amount equal to or greater than $25,000,000."

          (F) The last sentence of Section 6.9(b) of the Credit Agreement is
hereby amended and restated in its entirety, as follows:

               "Agent hereby agrees that it will not issue such a "Notice of
Exclusive Control" or equivalent notice to the applicable depository bank unless
(x) an Event of Default has occurred and is continuing or (y) Liquidity, as of
any date, is less than $20,000,000."

          (G) Section 7 of the Credit Agreement is hereby amended and restated
in its entirety, as follows:

               "7. FINANCIAL COVENANTS.

               Borrower covenants and agrees that, until termination of all of
the Commitments and payment in full of the Obligations, Borrower will:

               (a) Fixed Charge Coverage Ratio. If the Revolver Usage as of any
day during any calendar month is equal to or greater than $5,000,000, have a
Fixed Charge Coverage Ratio, measured on a month-end basis, of at least 1.20 for
the trailing 12-month period ending on the last day of such month.

               (b) Minimum Liquidity. Maintain Average Liquidity for the most
recently completed month of at least $15,000,000.

          (H) The definition of "Borrowing Base" contained in Schedule 1.1 of
the Credit Agreement is hereby amended and restated in its entirety, as follows:

               ""Borrowing Base" means, as of any date of determination, the
result of:

               (a) 100% of the Revolver Sub-Facility Component, plus

               (b) the Accounts Component, plus

               (c) the lesser of

                    (i) 50% of the Net Book Value of Borrower's and the other
Loan Parties' Inventory (other than Service Inventory) located in the United
States consisting of raw materials and finished goods as of such date; provided
that no more than $5,000,000 of such Inventory shall be located at locations not
identified on Schedule 4.24, and

4

--------------------------------------------------------------------------------




                    (ii) the Accounts Component, minus

               (d) the aggregate amount of reserves, if any, established by
Agent under Section 2.1(c) of the Agreement;

provided, that the aggregate Availability attributable to the Revolver
Sub-Facility Component shall not exceed 50% of the Borrowing Base as of such
date of determination."

          (I) The definition of "Fixed Charges" contained in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety, as follows:

               ""Fixed Charges" means, with respect to any fiscal period and
with respect to Borrower determined on a consolidated basis in accordance with
GAAP, the sum, without duplication, of (a) Interest Expense accrued (other than
interest paid-in-kind, amortization of financing fees, and other non-cash
Interest Expense) during such period, (b) principal payments in respect of
Indebtedness that are required to be paid during such period, and (c) all
federal, state, and local income taxes paid in cash with respect to such period
and (d) all Restricted Payments paid (whether in cash or other property, other
than common Equity Interests) during such period; provided that, notwithstanding
the foregoing, "Fixed Charges" shall not include any prepayments or repayments
of the Convertible Subordinated Debt and/or the 2012 Convertible Subordinated
Debt made in accordance with in accordance with Section 6.6(a)(iii) of the
Agreement."

          (J) The definition of "Liquidity" contained in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety, as follows:

               ""Liquidity" means, as of any date of determination, the sum of
(a) Excess Availability as of such date, plus (b) Qualified Cash as of such
date."

          (K) The definition of "Maturity Date" contained in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety, as follows:

               ""Maturity Date" means the earliest of (i) March 29, 2017, (ii)
unless either (x) the Convertible Subordinated Debt has been paid in full in
accordance with Section 6.6(a)(iii) of the Agreement or (y) the sum of (I) the
amount of proceeds deposited into escrow with a third party escrow agent subject
to an escrow agreement in form and substance reasonably satisfactory to Agent
and/or set aside in a separate Deposit Account that is subject to a Control
Agreement in favor of Agent and over which Agent has exclusive control and (II)
the Convertible Subordinated Debt Reserve is equal to or greater than an amount
sufficient to repay in full the Convertible Subordinated Debt, the date that is
91 days prior to the earliest date of maturity under the Convertible Trust
Indenture and (iii) the date that is 91 days prior to the earliest date of
maturity under the 2012 Convertible Trust Indenture."

5

--------------------------------------------------------------------------------




          (L) The definition of "Maximum Revolver Amount" contained in Schedule
1.1 of the Credit Agreement is hereby amended and restated in its entirety, as
follows:

               ""Maximum Revolver Amount" means $75,000,000, decreased by the
amount of reductions in the Revolver Commitments made in accordance with Section
2.4(c) of the Agreement."

          (M) The definition of "Reserves" contained in Schedule 1.1 of the
Credit Agreement is hereby amended and restated in its entirety, as follows:

               ""Reserves" means, as of any date of determination, those
reserves (other than Revolver Sub-Facility Reserves, Receivable Reserves, Bank
Product Reserves, Inventory Reserves and the Convertible Subordinated Debt
Reserve) that Agent deems necessary or appropriate, in its Permitted Discretion
and subject to Section 2.1(c), to establish and maintain (including reserves
with respect to (a) sums that Borrower or its Subsidiaries are required to pay
under the Agreement or any other Loan Document (such as taxes, assessments,
insurance premiums, or, in the case of leased assets, rents or other amounts
payable under such leases) and has failed to pay, and (b) amounts owing by
Borrower or its Subsidiaries to any Person to the extent secured by a Lien on,
or trust over, any of the Collateral (other than a Permitted Lien), which Lien
or trust, in the Permitted Discretion of Agent likely would have a priority
superior to Agent's Liens in and to such item of the Collateral) with respect to
the Borrowing Base or the Maximum Revolver Amount."

          (N) The following definitions are hereby added to Schedule 1.1 of the
Credit Agreement, inserted in appropriate alphabetical order:

          "Average Liquidity" means, with respect to any period, the sum of the
aggregate amount of Liquidity for each Business Day in such period (calculated
as of the end of each respective Business Day) divided by the number of Business
Days in such period.

          "Commencement Date" means the earliest of (a) the first day of the
first full calendar month that is 90 days after the date of repayment in full of
the Convertible Subordinated Debt, or (b) March 1, 2016.

          "Convertible Subordinated Debt Reserve" means, as of any date of
determination, the amount of the reserve against the Borrowing Base and the
Maximum Revolver Amount which Borrower has elected to establish by delivering
written notice to Agent stating that Borrower intends to request a Borrowing up
to an aggregate amount of such reserve and that the proceeds of such Borrowing
will be used solely, and concurrently with such Borrowing, to repay in full the
Convertible Subordinated Debt in accordance with Section 6.6(a)(iii). Borrower
may increase or decrease the amount of the Convertible Subordinated Debt Reserve
from time to time by delivering written notice thereof to Agent.

          "Forecast Revenue Stream" means that certain Ultrium LTO Forecast
Revenue Stream, with a report date of March 20, 2014, delivered by Borrower to
Agent.

          "Material Customer" means, as of any date of determination, the top
five (5) customers of Borrower and its Subsidiaries for the trailing 12-month
period ending on the last day of the month most recently ended, as measured by
royalty revenue received by Borrower and its Subsidiaries in the aggregate.

6

--------------------------------------------------------------------------------




          "Revolver Sub-Facility Component" means, as of any date of
determination, an amount equal to $30,246,000; provided that, commencing on the
Commencement Date, such amount shall be reduced on the Commencement Date and on
the first day of each three month period following the Commencement Date by an
amount equal to $525,000.

          "Revolver Sub-Facility Reserves" means, as of any date of
determination, those reserves that Agent deems necessary or appropriate, in its
Permitted Discretion and subject to Section 2.1(c), to establish and maintain
(including reserves for decreases or prospective decreases in royalty revenue
streams) with respect to the Revolver Sub-Facility Component.

          (O) The definitions of "Financial Covenant Period" and "Pure
Availability" are hereby deleted from Schedule 1.1 of the Credit Agreement in
their entirety.

          (P) Exhibit B-1 to the Credit Agreement is hereby amended and restated
in its entirety as set forth on Exhibit A hereto.

          (Q) Exhibit C-1 to the Credit Agreement is hereby amended and restated
in its entirety as set forth on Exhibit B hereto.

          (R) Schedule C-1 to the Credit Agreement is hereby amended and
restated in its entirety as set forth on Exhibit C hereto.

          (S) Schedule 5.1 to the Credit Agreement is hereby amended and
restated in its entirety as set forth on Exhibit D hereto.

          (T) Schedule 5.2 to the Credit Agreement is hereby amended and
restated in its entirety as set forth on Exhibit E hereto.

          3. Amendments to Security Agreement. Subject to the satisfaction of
the conditions set forth in Section 6 below and in reliance upon the
representations and warranties of Borrower set forth in Section 7 below, the
Security Agreement is amended as follows:

          (A) The definition of "Triggering Event" contained in Section 1(a) of
the Security Agreement is hereby amended and restated in its entirety, as
follows:

               ""Triggering Event" means, as of any date of determination, that
(A) an Event of Default has occurred as of such date or (B) Liquidity, as of
such date, is less than $20,000,000."

          4. Continuing Effect. Except as expressly set forth in Sections 2 and
3 of this Amendment, nothing in this Amendment shall constitute a modification
or alteration of the terms, conditions or covenants of the Credit Agreement, the
Security Agreement or any other Loan Document, or a waiver of any other terms or
provisions thereof, and the Credit Agreement, the Security Agreement and the
other Loan Documents shall remain unchanged and shall continue in full force and
effect, in each case as amended hereby.

7

--------------------------------------------------------------------------------




          5. Reaffirmation and Confirmation. Borrower hereby ratifies, affirms,
acknowledges and agrees that the Credit Agreement, the Security Agreement and
the other Loan Documents represent the valid, enforceable and collectible
obligations of Borrower, and further acknowledges that there are no existing
claims, defenses, personal or otherwise, or rights of setoff whatsoever with
respect to the Credit Agreement, the Security Agreement or any other Loan
Document. Borrower hereby agrees that this Amendment in no way acts as a release
or relinquishment of the Liens and rights securing payments of the Obligations.
The Liens and rights securing payment of the Obligations are hereby ratified and
confirmed by Borrower in all respects.

          6. Conditions to Effectiveness. This Amendment shall become effective
as of the date hereof and upon the satisfaction of the following conditions
precedent:

          (a) Each party hereto shall have executed and delivered this Amendment
to Agent;

          (b) Agent shall have received the Sixth Amendment Fee referred to
below; and

          (c) No Default or Event of Default shall have occurred and be
continuing on the date hereof or as of the date of the effectiveness of this
Amendment.

          7. Representations and Warranties. In order to induce Agent and
Lenders to enter into this Amendment, Borrower hereby represents and warrants to
Agent and Lenders, after giving effect to this Amendment:

          (a) All representations and warranties contained in the Credit
Agreement, the Security Agreement and the other Loan Documents are true and
correct in all material respects (except that such materiality qualifier shall
not be applicable to any representations and warranties that already are
qualified or modified by materiality in the text thereof) on the date of this
Amendment, as though made on and as of such date (except to the extent that such
representations and warranties relate solely to an earlier date, in which case
such representations and warranties shall be true and correct in all material
respects (except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) as of such earlier date);

          (b) No Default or Event of Default has occurred and is continuing; and

          (c) This Amendment, the Credit Agreement, as modified hereby, and the
Security Agreement, as modified hereby, constitute legal, valid and binding
obligations of Borrower and are enforceable against Borrower in accordance with
their respective terms, except as enforcement may be limited by equitable
principles or by bankruptcy, insolvency, reorganization, moratorium, or similar
laws relating to or limiting creditors' rights generally.

8

--------------------------------------------------------------------------------




          8. Sixth Amendment Fee. Borrower shall pay to Agent, for the ratable
benefit of the Lenders based on their respective Pro Rata Shares, a fee equal to
$95,000 (the "Sixth Amendment Fee") which shall be fully earned and due and
payable on the date hereof.

          9. Miscellaneous.

          (a) Expenses. Notwithstanding anything in the Credit Agreement, the
Security Agreement or any other Loan Document to the contrary, solely for
purposes of this Amendment, Borrower shall not be responsible to pay the costs
or expenses of Agent or any Lender (including any fees or expenses of counsel
for Agent or any Lender) in connection with the preparation, negotiation,
execution, delivery and/or administration of this Amendment or any other
instruments or documents provided for herein or delivered or to be delivered
hereunder or in connection herewith.

          (b) Governing Law. This Amendment shall be a contract made under and
governed by the internal laws of the State of California.

          (c) Counterparts. This Amendment may be executed in any number of
counterparts, and by the parties hereto on the same or separate counterparts,
and each such counterpart, when executed and delivered, shall be deemed to be an
original, but all such counterparts shall together constitute but one and the
same Amendment.

          [Remainder of page intentionally left blank; signature page follows]






9

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized and delivered
as of the date first above written.

QUANTUM CORPORATION a Delaware corporation     By: /s/ Linda M. Breard Title:
Chief Financial Officer, Senior Vice President        WELLS FARGO CAPITAL
FINANCE, LLC, as Agent and as a Lender     By: /s/ Amelie Yehros Title: Senior
Vice President           SILICON VALLEY BANK, as a Lender     By: /s/ Stephen
Chang Title:  Vice President 


 

 

Signature Page to Sixth Amendment to Credit Agreement and Second Amendment to
Security Agreement

--------------------------------------------------------------------------------




EXHIBIT A

Exhibit B-1

Form of Borrowing Base Certificate

 

 

 

--------------------------------------------------------------------------------




EXHIBIT B

EXHIBIT C-1

FORM OF COMPLIANCE CERTIFICATE

[on Borrower's letterhead]

To:       Wells Fargo Capital Finance, LLC 2450 Colorado Avenue, Suite 3000W
Santa Monica, California 90404-3597 Attn: Business Finance Division Manager


           Re:       Compliance Certificate dated 
                                   


Ladies and Gentlemen:

          Reference is made to that certain CREDIT AGREEMENT (the "Credit
Agreement") dated as of March 29, 2012, by and among the lenders identified on
the signature pages thereof (such lenders, together with their respective
successors and permitted assigns, are referred to hereinafter each individually
as a "Lender" and collectively as the "Lenders"), WELLS FARGO CAPITAL FINANCE,
LLC, a Delaware limited liability company, as administrative agent for the
Lenders ("Agent"), and QUANTUM CORPORATION, a Delaware corporation (the
"Borrower"). Capitalized terms used in this Compliance Certificate have the
meanings set forth in the Credit Agreement or the Security Agreement (as defined
in the Credit Agreement) unless specifically defined herein.

          Pursuant to Schedule 5.1 of the Credit Agreement, the undersigned
officer of Borrower hereby certifies that:

          1. The financial information of Borrower and its Subsidiaries
furnished in Schedule 1 attached hereto1, has been prepared in accordance with
GAAP (except for quarter-end and year-end adjustments and the lack of
footnotes), and fairly presents in all material respects the financial condition
of Borrower and its Subsidiaries.

          2. Such officer has reviewed the terms of the Credit Agreement and has
made, or caused to be made under his/her supervision, a review in reasonable
detail of the transactions and condition of Borrower and its Subsidiaries during
the accounting period covered by the financial statements delivered pursuant to
Schedule 5.1 of the Credit Agreement substantially concurrently herewith.


____________________

1 To be the applicable financial statements delivered pursuant to clause (a) or
(d) of Schedule 5.1 of the Credit Agreement, as applicable, concurrently with
the delivery of this Compliance Certificate.

--------------------------------------------------------------------------------




          3. Such review has not disclosed the existence on and as of the date
hereof, and the undersigned does not have knowledge of the existence as of the
date hereof, of any event or condition that constitutes a Default or Event of
Default, except for such conditions or events listed on Schedule 2 attached
hereto, specifying the nature and period of existence thereof and what action
Borrower has taken, are taking, or propose to take with respect thereto.

          4. The representations and warranties of Borrower set forth in the
Credit Agreement and the other Loan Documents are true and correct in all
material respects on and as of the date hereof (except to the extent they relate
to a specified date), except as set forth on Schedule 3 attached hereto.

          5. Borrower is in compliance with the applicable covenants contained
in Section 7 of the Credit Agreement as demonstrated on Schedule 4 attached
hereto.

          [6. Schedule 5 attached hereto sets forth all Collateral obtained by
the Loan Parties since the later of (x) the Closing Date and (y) the date of the
last Compliance Certificate delivered to Agent that contained this
certification, that is evidenced by or consists of Negotiable Collateral,
Investment Property, or Chattel Paper having an aggregate value or face amount
of $500,000 or more for all such Negotiable Collateral, Investment Property, or
Chattel Paper.

          7. Schedule 6 attached hereto sets forth all letters of credit having
a face amount or value of $500,000 or more in the aggregate with respect to
which, since the later of (x) the Closing Date and (y) the date of the last
Compliance Certificate delivered to Agent that contained this certification, any
Loan Party has become the beneficiary.

          8. Schedule 7 attached hereto sets forth all Commercial Tort Claims
obtained by the Loan Parties since the later of (x) the Closing Date and (y) the
date of the last Compliance Certificate delivered to Agent that contained this
certification, that have a value, or involve an asserted claim, in the amount of
$500,000 or more in the aggregate for all Commercial Tort Claims.

          9. Schedule 8 attached hereto sets forth all Accounts or Chattel Paper
included in the calculation of the Borrowing Base (other than Accounts and
Chattel Paper the aggregate value of which does not at any one time exceed
$1,000,000) that arise out of a contract or contracts with the United States or
any department, agency, or instrumentality thereof.

          10. Schedule 9 attached hereto sets forth all new Patents, Trademarks
and Copyrights that are registered or the subject of pending applications for
registrations, and all Intellectual Property Licenses that are material to the
conduct of any Loan Party's business, in each case, which were acquired,
registered or for which applications for registration were filed since the later
of (x) the Closing Date and (y) the date of the last Compliance Certificate
delivered to Agent that contained this certification, and any statement of use
or amendment to allege use with respect to intent-to-use trademark applications.

2

--------------------------------------------------------------------------------




          11. Schedule 10 attached hereto sets forth a list of all of the Loan
Parties’ products constituting proprietary software that generate revenue of the
Loan Parties in excess of $2,500,000, and such list identifies all of the Loan
Parties’ products constituting proprietary software that are material to
generating revenue of the Loan Parties.

          12. Schedule 11 attached hereto sets forth all Pledged Interests
constituting Collateral having value in the amount of $750,000 or more,
individually, or having value in the aggregate for all Pledged Interests of
$2,000,000 or more, acquired, obtained or received by any Loan Party since the
later of (x) the Closing Date and (y) the date of the last Compliance
Certificate delivered to Agent that contained this certification. The applicable
Loan Party has delivered to Agent a duly executed Pledged Interests Addendum
identifying such Pledged Interests.2

          12. Schedule 12 attached hereto sets forth any fee interest in Real
Property having a fair market value in excess of $2,500,000 acquired by any Loan
Party since the later of (x) the Closing Date and (y) the date of the last
Compliance Certificate delivered to Agent that contained this certification.

          13. Schedule 13 attached hereto (i) sets forth any default, breach,
violation or acceleration existing under any Pledged Note or any event which,
with the passage of time or the giving of notice, or both, would constitute a
default, breach, violation, or event of acceleration under any Pledged Note and
(ii) includes copies of all material written notices (including notices of
default) given or received with respect to the Pledged Notes since the later of
(x) the Closing Date and (y) the date of the last Compliance Certificate
delivered to Agent that contained this certification.

          14. Schedule 14 attached hereto sets forth all new locations, since
the later of (x) the Closing Date and (y) the date of the last Compliance
Certificate delivered to Agent that contained this certification, at which
Inventory (other than (i) Service Inventory and (ii) Inventory at any location
where the value of all Inventory at such location is less than $1,000,000) is
located.]3

____________________

2 Note to Quantum: If the new Pledged Interests are in respect of a new
Subsidiary, please also deliver the documents contemplated by Section 5.11 of
the Credit Agreement with respect to such Subsidiary (if the Subsidiary is to be
a Loan Party).
3 Insert these certifications for the compliance certificates delivered with
respect to each calendar month; provided that, if (x) the Revolver Usage as of
every day during the calendar month most recently ended is less than $5,000,000
and (y) no Default or Event of Default has occurred and is continuing, these
certifications shall only be required to be inserted for compliance certificates
delivered with respect to a month ending on a calendar quarter

3

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, this Compliance Certificate is executed by the
undersigned this _____ day of  _______________, ________.

QUANTUM CORPORATION

    By:   

Name:   

Title:   


4

--------------------------------------------------------------------------------




SCHEDULE 1

Financial Information

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 2

Default or Event of Default

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 3

Representations and Warranties

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 4

Financial Covenants

[1. Fixed Charge Coverage Ratio.

          Borrower's Fixed Charge Coverage Ratio, measured on a month-end basis,
for the month ending _________, ________ is ___:1.0, which [is/is not] greater
than or equal to the ratio set forth in Section 7 of the Credit Agreement for
such month.]4

2. Minimum Liquidity.

          Borrower's Average Liquidity, for the most recently completed month
[was/was not] greater than or equal to the applicable amount set forth in
Section 7 of the Credit Agreement.

____________________

4 Insert this certification for the compliance certificates delivered with
respect to each calendar month during which Revolver Usage as of any day during
such calendar month is equal to or greater than $5,000,000

--------------------------------------------------------------------------------




[SCHEDULE 5

Negotiable Collateral, Investment Property, and Chattel Paper

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 6

Letter-of-Credit Rights

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 7

Commercial Tort Claims

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 8

Government Contracts

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 9

Patents, Trademarks, Copyrights and Intellectual Property Licenses

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 10

Products Constituting Proprietary Software

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 11

Pledged Interests Constituting Collateral

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 12

Owned Real Property

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 13

Defaults Under Pledged Notes

 

 

 

 

--------------------------------------------------------------------------------




SCHEDULE 14

Locations of Inventory]

 

 

 

 

--------------------------------------------------------------------------------




EXHIBIT C

Schedule C-1

Revolver Commitments

Lender Revolver Commitment Total Commitment Wells Fargo Capital Finance, LLC
$50,000,000.00 $50,000,000.00 Silicon Valley Bank $25,000,000.00 $25,000,000.00
  All Lenders $75,000,000.00 $75,000,000.00


--------------------------------------------------------------------------------




EXHIBIT D

Schedule 5.1

          Borrower will deliver to Agent, with copies to each Lender, each of
the financial statements, reports, or other items set forth set forth below at
the following times in form satisfactory to Agent:

as soon as available, but in any event within 30 days (45 days in the case of a
month that is the end of one of Borrower's fiscal quarters) after the end of
each month during each of Borrower's fiscal years

(a) an unaudited consolidated and consolidating balance sheet, income statement,
calculation of EBITDA, and, solely in the case of a month that is the end of one
of Borrower's fiscal quarters, statement of cash flow, in each case, covering
Borrower's and its Subsidiaries' operations during such period, and

(b) a Compliance Certificate.

as soon as available, but in any event within 45 days after the end of each
month that is the end of one of Borrower's fiscal quarters

(c) a list of Material Customers.

as soon as available, but in any event within 90 days after the end of each of
Borrower's fiscal years (the "Annual Deadline")

(d) consolidated and consolidating financial statements of Borrower and its
Subsidiaries for each such fiscal year, which, in the case of the consolidated
financial statements, are audited by independent certified public accountants
reasonably acceptable to Agent and certified, without any qualifications
(including any (A) "going concern" or like qualification or exception, (B)
qualification or exception as to the scope of such audit, or (C) qualification
which relates to the treatment or classification of any item and which, as a
condition to the removal of such qualification, would require an adjustment to
such item, the effect of which would, subject to Section 1.2 of the Agreement,
be to cause any noncompliance with the provisions of Section 7), by such
accountants to have been prepared in accordance with GAAP (such audited
financial statements to include a balance sheet, income statement, and statement
of cash flow and, if prepared, such accountants' letter to management), and

(e) a Compliance Certificate.


--------------------------------------------------------------------------------




  provided, however, that if Borrower has filed any of the items listed in
clause (c) above in its Form 10-K annual report with the SEC within the
applicable Annual Deadline, then Borrower shall (i) provide Agent written notice
(in the Compliance Certificate or elsewhere) within the applicable Annual
Deadline that Borrower has filed its Form 10-K annual report with the SEC and
(ii) deliver to Agent by the applicable Annual Deadline copies of any items
listed in clause (c) above that were not filed with the SEC.

as soon as available, but in any event within 45 days after the start of each of
Borrower's fiscal years,

(f) copies of Borrower's Projections, in form (including as to scope and
underlying assumptions) reasonably satisfactory to Agent, in its Permitted
Discretion, for the forthcoming 3 years, year by year, and for the forthcoming
fiscal year, quarter by quarter, certified by the chief financial officer of
Borrower as being such officer's good faith estimate of the financial
performance of Borrower during the period covered thereby.

if and when filed by Borrower (but only if requested by Agent)

(g) Form 10-Q quarterly reports, Form 10-K annual reports, and Form 8-K current
reports,

(h) any other filings made by Borrower with the SEC, and

(i) any other information that is provided by Borrower to its shareholders
generally.

promptly, but in any event within 5 Business Days after Borrower has knowledge
of any event or condition that constitutes a Default or an Event of Default,

(j) notice of such event or condition and a statement of the curative action
that Borrower proposes to take with respect thereto.

promptly after the commencement thereof, but in any event within 5 Business Days
after the service of process with respect thereto on Borrower or any of its
Subsidiaries,

(k) notice of all actions, suits, or proceedings brought by or against Borrower
or any of its Subsidiaries before any Governmental Authority which reasonably
could be expected to result in a Material Adverse Effect.

promptly, but in any event within 5 Business Days after

(l) notice of any such intent or action.


--------------------------------------------------------------------------------




Borrower has knowledge of the intent of any Material Customer to either (i)
terminate its relationship directly or indirectly with a Loan Party, (ii)
materially and adversely modify any material agreement involving a Loan Party,
or (iii) reduce the amount of purchases of LTO cartridges directly or indirectly
from a Loan Party by an amount that would cause Borrower to reasonably believe
that the Forecast Revenue Stream is no longer true and accurate,   

upon the request of Agent,

(m) any other information reasonably requested relating to the financial
condition of Borrower or its Subsidiaries


--------------------------------------------------------------------------------




EXHIBIT E

Schedule 5.2

          Borrower will provide Agent (and if so requested by Agent, with copies
for each Lender) with each of the documents set forth below at the following
times in form satisfactory to Agent:

Monthly (no later than the 30th day after the end of each month)

(a) a Borrowing Base Certificate,

(b) a detailed report regarding Borrower's and its Subsidiaries' cash and Cash
Equivalents, including an indication of which amounts constitute Qualified Cash,
and

(c) if (i) an Event of Default has occurred and is continuing or (ii) Liquidity,
as of any date, is less than $20,000,000, a reconciliation of Accounts, trade
accounts payable, and Inventory of Borrower's general ledger accounts to its
monthly financial statements including any book reserves related to each
category.

Upon request by Agent

(d) such other reports as to the Collateral or the financial condition of
Borrower and its Subsidiaries, as Agent may reasonably request.


--------------------------------------------------------------------------------